Citation Nr: 1300615	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-29 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for residuals of left wrist injury (traumatic arthritis and status post fracture) and muscle injuries to left ring and little fingers, with amputation of distal phalanx of left ring finger.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

For the entire appeal period, the Veteran's residuals of left wrist injury are manifested by severe limitation of motion to 10 degrees dorsiflexion, pain, and arthritis; his residuals of left ring and little fingers injury is manifested by limitation of motion, pain, muscle injury, and amputation of the distal phalanx of the left ring finger.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service connected residuals of left wrist injury (traumatic arthritis and status post fracture) and muscle injuries to left ring and little fingers, with amputation of distal phalanx of left ring finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71(a), Diagnostic Code (DC) 5010, 5215, 5155, 5156, 5230 (2012); 38 C.F.R. § 4.73, Diagnostic Code (DC) 5309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

 In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, with respect to the claim for increased rating, a November 2009 letter, sent prior to the initial unfavorable decision issued in December 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to notify, the Board acknowledges that recent VA correspondence sent to the Veteran in September 2011, including the notices of hearing, docketing, and appeal certification, have been returned as undeliverable, with an advisement that the Veteran no longer resides at the address he had provided to VA.  Moreover, the record reflects that VA personnel have attempted to obtain a current mailing address, using Social Security Administration Inquiry, CAPRI Inquiry, a Web address locator service, mailing several documents to the Veteran at different addresses, and completing a Returned Mail Cover Sheet detailing their attempts.  The last document received from the Veteran was his VA Form 9 (substantive appeal) in July 2010.  VA attempted to mail the documents to him at the return address given on that form, as well as another address.  However, those attempts to contact the appellant have also been unsuccessful.  The Veteran has an affirmative duty to provide VA with a current mailing address, and despite not doing so, VA has made efforts to obtain this information from him.  Accordingly, no further attempts to reach the Veteran are warranted.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "?duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  He has not identified any additional outstanding records, including private treatment records or SSA records, that have not been requested or obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010). 

The Veteran was afforded a VA examination in December 2009 in conjunction with the claim on appeal.  The Veteran has not alleged that such is legally inadequate for adjudication purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected residuals of left wrist and fingers injuries as it includes an interview with the Veteran, a review of the claims file, review of medical records, and a full physical examination, addressing the relevant rating criteria.  The examiner's opinion offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, the Veteran has not alleged worsening since the December 2009 VA examination, and the record does not otherwise suggest such a worsening.  In this regard, while he and his representative have claimed that his residuals of left wrist and fingers injuries are worse than the current 20 percent rating, they have not contended that the condition has increased in severity since the December 2009 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  General Legal Principles of Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
 
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes (DCs) is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Analysis

The Veteran is service-connected for residuals of left wrist injury and muscle injuries to left ring and little fingers, with amputation of distal phalanx of the left ring finger, which is currently evaluated at 20 percent disabling, effective November 24, 1975.  He contends that such disability is more severe than the currently assigned rating and, therefore, he is entitled to a higher initial rating.  

The record reflects that in an April 1976 rating decision the RO granted service connection for "limitation of motion left wrist secondary to traumatic arthritis due to fracture dislocation and injury small muscles of left ring and little finger with amputation distal phalanx of the left fourth finger" under Diagnostic Codes 5309 (muscle injury to the hand)-5215 (limitation of motion of the wrist).  The RO assigned a 20 percent evaluation and explained that the wrist and finger condition was considered as one disability on the basis of limitation of motion of the wrist joint and residual injury to the small muscles of the left fourth and fifth finger.  [The Board recognizes that a 10 percent rating under Diagnostic Code 5309 combined with a 10 percent rating under Diagnostic Code 5215 totals 20 percent (10 combined with 10 is 19 which is converted to 20) under  38 C.F.R. § 4.25.] 

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, DC 5214 (ankylosis) or DC 5215 (limitation of motion [LOM]).  The Veteran has never been diagnosed with ankylosis of the wrist, including during the most recent VA examination dated December 2009, wherein the examiner specifically noted that there was no ankylosis of the wrist.  Therefore, a higher rating under Diagnostic Code DC 5214 would be inappropriate.  As detailed below, although limited, the Veteran still retains overall movement in his wrist notwithstanding temporary flare-ups he experiences.  Thus, the disability is not more akin to an individual with permanent unfavorable ankylosis of the wrist.  

The VA examination of December 2009 shows the Veteran reported current symptoms of weakness, stiffness, swelling, lack of endurance, locking, deformity, tenderness, and pain.  He did not experience heat, redness, giving way, fatagablity, drainage, effusion, subluxation, or dislocation.  He had flare-ups as often as once a day, lasting for 24 hrs, with pain rated at a 7 out of 10.  The flare-ups were precipitated by physical activity and alleviated by hydrocodone.  During flare-ups, he experienced a lack of strength, gripping, and control; pain; and LOM of ROM of the joint (lack of strength, gripping, motion).  He reported surgeries on his left wrist in May 1973 and June 1973.  He felt his overall functional impairment was characterized by loss of strength and motion, making it difficult to use his hands in normal living conditions.

Examination of the left wrist showed tenderness.  There was no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, sublaxation, or ankylosis.  Repetitive ROM was possible, but after repetitive use, the joint function was additionally limited by pain.  The examiner stated that pain had the major functional impact.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  An X-ray of the left wrist showed severe degenerative arthritic changes.

The VA examiner diagnosed a left wrist condition of degenerative arthritis of the left wrist joints, based on the x-ray, restricted ROM, and the Veteran's reported pain.  The residual of this condition was degenerative joint disease.

Under Diagnostic Code 5215, 10 percent is the maximum rating available, regardless of whether the LOM is of the major (dominant) extremity or the minor (non-dominant) extremity.  For reference, normal range of motion of the wrist is dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees and radial deviation to 20 degrees.  38 C.F.R. § 4.71a, Plate I.  The Veteran is entitled to the schedular maximum of 10 percent disability rating when the wrist has a LOM of less than 15 degrees dorsiflexion, or when palmar flexion is limited in line with the forearm.  A range of motion of only 15 degrees out of 70 degrees on dorsiflexion and the ability to only palmar flex in line with the forearm clearly contemplates a severe limitation of motion to warrant a compensable rating. 

At the VA examination, the Veteran's left wrist had LOM of 10 degrees dorsiflexion, which is less than 15 degrees and therefore meets the criteria for a 10 percent disability rating under DC 5215.  The plantar flexion of the left wrist had LOM of 35 degrees, which is less than normal but is not so limited as to be in line with the forearm.  Accordingly, under DC 5215, the Veteran is entitled to the schedular maximum of 10 percent disability for the left wrist which contemplates severe limitation of motion and would include the Veteran's complained of symptoms of severe functional impairment during flare-ups.

The Board recognizes that in the VA Form 9, the Veteran contended that his pain and arthritis had not been compensated.  The record reflects that service connection has always been in effect for pain and arthritis notwithstanding the "change" in diagnostic codes from "5309-5215" to "5010-5215."  Indeed, with respect to the VA examiner's diagnosis of degenerative arthritis, the ratings schedule rates arthritis due to trauma under the provisions of 38 C.F.R. § 4.71a, DC 5010.  This DC directs that arthritis due to trauma that is substantiated by x-ray, as the Veteran's is here, be rated as "arthritis, degenerative" under DC 5003.  DC 5003 states that degenerative arthritis established by X-ray findings be rated on the basis of LOM under the appropriate diagnostic codes for the specific joint involved.  In this case, the specific joint involved is the wrist, and that joint is rated under 5214 and 5215, the DCs discussed in the preceding paragraphs.  The Veteran's limitation of motion is primarily due to pain and thus accounted for in the rating.   

Having considered all of the DCs related to wrist arthritis and wrist LOM, the Board concludes that the only DC under which the Veteran is entitled to compensable rating is DC 5215, at a schedular maximum of 10 percent.  Thus, the Veteran is not entitled to a rating in excess of 10 percent for limitation of motion in the wrist.  

As for the disability associated with the Veteran's left ring and little fingers, the Board observes that disabilities of the fingers are rated under the provisions of the Schedule of Ratings for Musculoskeletal System, at 38 C.F.R. § 4.71a, DC 5230 (LOM), DC 5155 (amputation), or DCs 5216-5227 (ankylosis).  Muscle injuries to the hand are rated under 38 C.F.R. § 4.73, DC 5309.  The Board notes at the outset that the Veteran is service-connected for only the left ring finger and left little finger; specifically, muscle injuries to the ring and little fingers, with amputation of distal phalanx of left ring finger.

The Veteran has never been diagnosed with ankylosis of any fingers, including during the December 2009 VA examination, wherein the examiner specifically noted that there was no ankylosis of any finger.  Therefore, DCs 5216-5227 are inapplicable to the Veteran.

The VA examination of December 2009 shows the Veteran reported symptoms of pain occurring constantly and traveling up the left arm.  He described the pain as squeezing, aching, oppressing, sticking, and cramping.  The pain was rated at a 7 out of 10, and was exacerbated by physical activity and stress.  He used hydrocodone for relief.  The same surgeries in May 1973 and June 1973 also addressed these fingers.  He felt his overall functional impairment was characterized by loss of strength and motion causing constant pain.

Examination of the fingers showed difficulty with both hands in tying shoelaces, fastening buttons, picking up a piece of paper and tearing it with either hand.  Dexterity tests revealed that left hand strength was severely reduced.  There was no ankylosis in either finger.  Range of motion of the ring finger was within normal limits, with the exception of flexion at the DIP joint, which was impossible due to amputation.  An X-ray of the ring finger was abnormal due to amputation of the distal phalanx.  Range of motion of the little finger was within normal limits for the proximal interphalangeal (PIP) joint, but flexion at the distal interphalangeal (DIP) joint was below normal at 30 degrees.  The examiner diagnosed loss of distal phalanx ring finger based on the x-ray and observed amputation. 

DC 5230 addresses LOM of the ring or little finger, and provides that for any LOM, the Veteran is entitled to a noncompensable rating of 0 percent, regardless of whether the LOM is of the major or minor extremity.  Therefore, while the evidence shows that the Veteran has below normal LOM with flexion at the DIP joints of both the ring and little fingers, the ratings schedule does not allow compensation for any LOM.  Thus, regardless of any functional impairment the Veteran experiences or additional functional impairment on repetitive use or during flare-ups, the rating schedule does not provide for a compensable rating when such impairment affects the ring and little fingers.  The Veteran is therefore only entitled to the schedular 0 percent disability rating for LOM of the ring and little fingers under DC 5230.

With respect to the amputation of the distal phalanx of the ring finger, DC 5155 address amputation of the ring finger.  The rating schedule distinguishes between amputations with metacarpal resection and those without.  In the Veteran's case, when there is no metacarpal resection, the maximum schedular rating available is 10 percent.  However, this rating also requires that the amputation be at the PIP joint or proximal thereto.  The Veteran's amputation is at the DIP joint, and is not proximal to the PIP joint.  Therefore, the Veteran's amputation of the distal phalanx of the ring finger does not meet the criteria for a 10 percent disability rating under DC 5155.

The Schedule of Ratings for Musculoskeletal System provides direction for facts like those in the instant case, where two or more fingers of the same hand are affected by any combination of amputation, ankylosis, or LOM that is not otherwise specified in the ratings schedule.  The ratings schedule states that "the evaluation level assigned will be that which best represents the overall disability, assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level."  38 C.F.R. § 4.71(a), Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, (2).  In this case, the Veteran has a combination of amputation in the ring finger and LOM in both the ring and little fingers.  This combination is not otherwise specified in the ratings schedule.  Therefore, the Board must assign the evaluation level which best represents the overall disability.  In this case, the Veteran is only entitled to a 0 percent rating for both the ring and little finger under DC 5230 for LOM, and does not meet the criteria for disability for amputation under DC 5155.  

Finally, DC 5309 addresses muscle injury to the intrinsic muscles of the hand.  It describes the grasping movement and delicate manipulative movements of these muscles, and notes that the compact structure of the hand ensures that injuries are nearly always complicated with injuries of bones, joints, and tendons.  Such injuries are to be rated on LOM, with a minimum of 10 percent.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  The VA examiner noted that the Veteran's left hand had severely reduced strength and that he had difficulty with the type of grasping movement and delicate manipulations contemplated by this DC (tying shoelaces, fastening buttons, picking up and tearing a piece of paper).  Moreover, both the little finger had reduced LOM with flexion at the DIP joint, and the ring finger had no motion at that joint due to amputation.  Therefore, the Board notes that there is muscle injury to the left ring and little fingers sufficient to cause LOM, which must be rated with a minimum of 10 percent.  As recognized in Burton v. Shinseki, 25 Vet. App. 1 (2011), it is the intention of the schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The Veteran, however, is not entitled to a rating in excess of 10 percent under DC 5309 for disability associated with the fingers for reasons explained above.  It follows that the Veteran is not entitled to a combined rating in excess of the currently assigned 20 percent rating.  In so finding, the Board notes that the Veteran's competent and credible lay testimony concerning the severity of his disability is outweighed by the competent and credible medical evidence that shows the actual level of disability as measured against the applicable rating criteria.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine, which holds that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating in excess of 20 percent for residuals of left wrist injury (traumatic arthritis and status post fracture) and muscle injuries to left ring and little fingers, with amputation of distal phalanx of left ring finger.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.

The Board finds that for the entire appeal period, the criteria for a rating in excess of 20 percent for residuals of left wrist injury (traumatic arthritis and status post fracture) and muscle injuries to left ring and little fingers, with amputation of distal phalanx of left ring finger have not been met.

IV.  Miscellaneous Issues

The Board has considered whether staged ratings under Hart are appropriate for the Veteran's service-connected residuals of left wrist and fingers injury; however, the Board finds that his symptomatology has been stable throughout the period of the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left wrist and fingers injury with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Board notes that the diagnostic codes provide for a wide spectrum of symptoms in determining the effect of the Veteran's disability caused by the wrist and fingers injury, including LOM, arthritis, amputation, loss of grasping movements, loss of delicate manipulations, and ankylosis.  Further, the preamble to the Schedule of Ratings for Muscle Injuries states that the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  Accordingly, the Veteran's complaints of pain, loss of power, and weakness are contemplated under the rating criteria discussed above.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Because the threshold test of that first factor is not met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not contended, and the record does not show, that his service-connected left wrist and fingers injuries render him unemployable.  In this regard, the 2009 VA examiner noted that as a disabled mechanic, the Veteran would be limited by his lack of hand movement.  The Board notes that the compensation awarded to the Veteran is for this limitation.  However, there is no evidence indicating that the Veteran is unemployable, or that any unemployability is solely due to the left wrist and fingers injuries.  Consequently, the Board finds that a claim for TDIU was not raised by the Veteran or reasonably raised by the record and, therefore, further consideration of such is not necessary. 


ORDER

An increased rating in excess of 20 percent for residuals of left wrist injury (traumatic arthritis and status post fracture) and muscle injuries to left ring and little fingers, with amputation of distal phalanx of left ring finger is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


